Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 5-9, 11, and 13, which are directed to Group II of claims, nonelected without traverse.  Accordingly, 5-9, 11, and 13 have been canceled.

	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 04/18/2019, assigned serial 16/343,212 and titled “Apparatuses, Methods and Computer Programs for a Transportation Vehicle and a Central Office.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and Arguments/Remarks filed on 12/13/2021 have been fully considered and persuasive.  The previous 35 U.S.C. 112(b) rejection has been withdrawn.
The prior art closest to the subject matter of the claimed invention is the US patent application publication No. US 2017/013,2914 A1 (Dannat reference) which discloses systems, methods, and computer program products for obtaining passenger information of one or more passenger traveling within a transportation network, and providing one or more output based on a processing of the passenger information.  In Dannat, the computer system is configured to obtain passenger information, such as location information, of one or more passenger traveling with a transportation network, 
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667